Per Curiam.

The complaint alleges plaintiffs to be co-partners and brings this action for rent claimed to be due from the defendant, incorporated, for the months of August and September, 1906, under a three years’ lease dated No-, vember 14, 1904. Defendant admits that it entered into possession, but denies the agreement. On the trial this singular attitude was revealed by defendant’s objection to the lease in evidence on the ground that, having described themselves in the lease as a corporation, plaintiffs cannot claim to be otherwise. The trial justice in substance excluded the lease and found for the defendant. That unusual *656instrument does say “ J ay, Morris & Company, incorporated; ” but it is not signed by a corporation, but by each of the partners forming the copartnership of Jay, Morris & Company, and by the defendant, a corporation. It is so clear that none of the parties has been misled by the word “ incorporated,” inserted after the lessors’ names; it is so manifest that for about two years this defendant has understood that it was not dealing with an incorporated landlord, ■ and it is so well settled that the defendant has been and will continue to be absolutely protected in paying rent to its landlord that we feel impelled to reverse the judgment, with costs to the appellant.
Present: Gildersleeve, Blanchard and Dayton, JJ.
Judgment reversed, with costs to the appellant, and judgment absolute for the sum of $210 and costs in the court below given for the plaintiffs.